Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 DETAILED ACTION
This is in response to the communication filed on 01/26/2022. Claims 1-22 were pending in the application. Claims 1-22 have been allowed.  

                                               Response to Arguments
Applicant’s arguments, see remarks filed on 01/26/2022, with respect to 35 USC 101 type rejections of claims 1-8 have been fully considered and are persuasive.  Previous 35 USC 101 type rejections have been withdrawn based on applicant’s arguments and because of further examiner’s amendments made to the independent claim.

                                                Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mr. Gary McFaline on 02/03/2022.
Claim 1 has been amended as follows:
Claim 1. (Currently Amended) An apparatus comprising:
a storage storing a key associated with a vehicle device;
a processor configured to:
generate a random number;
send the random number to the vehicle device via a vehicle communication network;
receive an actual hash message authentication code (HMAC) from the vehicle device via the vehicle communication network, where the vehicle device determines the actual HMAC using a HMAC algorithm on an input and the key stored in a storage of the vehicle device, the input being determined by the vehicle device using a hash function on the random number;
determine an expected hash message authentication code (HMAC) for the vehicle device using the HMAC algorithm on an input and the key stored in the storage, the input being determined by the apparatus using the hash function on the random number;
compare the actual HMAC with the expected HMAC;
determine that the vehicle device fails authentication when the actual HMAC does not match the expected HMAC; and
, wherein causing at least one vehicle operation to inhibited comprises controlling certain vehicle operations upon authentication based on input received from interfaces.
    			      Examiner’s Reasons for Allowance
Independent claim 1  is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination an apparatus comprising besides other limitations:  receiving an actual hash message authentication code (HMAC) from the vehicle device via the vehicle communication network, where the vehicle device determines the actual HMAC using a HMAC algorithm on an input and the key stored in a storage of the vehicle device, the input being determined by the vehicle device using a hash function on the random number; and determining an expected hash message authentication code (HMAC) for the vehicle device using the HMAC algorithm on an input and the key stored in the storage, the input being determined by the apparatus using the hash function on the random number; and determining that the vehicle device fails authentication when the actual HMAC does not match the expected HMAC; and causing at least one vehicle operation to be inhibited when the vehicle device fails authentication for a preset number of times while the vehicle device is connected to the vehicle communication network.
Independent claims 9 and 22  are patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method/ product comprising besides other limitations:   receiving an actual hash message authentication code (HMAC) from the at least one vehicle device via the vehicle communication network, where each of the at least one vehicle device determines the actual HMAC using a HMAC algorithm on an input and a key stored in the respective vehicle device; processing at the master an expected hash message authentication code (HMAC) for each of the at least one vehicle device using the HMAC algorithm on an input and a stored key associated with each of the at least one vehicle device, respectively; and  the input being determined for failing authentication if the actual HMAC does not match the expected HMAC;  and causing at least one vehicle operation to be inhibited upon failing authentication for a preset number of times while the vehicle device is connected to the vehicle communication network. 
Closest prior art in the record, Kelley et al, US 2007/0200671 A1 teaches a method of creating a secure bidirectional communication link between a remote access device and a central locking unit (CLU) of a vehicle, enabling the central locking unit to authenticate a user of the remote access device to manipulate a device of the vehicle. In some embodiments, the CLU may wait for an access attempt from a mobile device. In other embodiments, the CLU monitor vehicle conditions, detect a lockout condition, and alert the user before authenticating and granting vehicle access. Embodiments utilize private and shared key encryption methods to facilitate securely passing an access code between the CLU and the remote access device. Some embodiments authenticate the user by voice verification, while other embodiments may use personal identification numbers (See Abstract)
Closest prior art in the record, Alfred et al, US 2018/0084412 A1 teaches a method for securing communication across an in-vehicle bus, includes establishing a connection between a gateway in a vehicle and the in-vehicle bus; generating a session key at the gateway within the vehicle; transmitting a public key certificate and ephemeral key to the gateway and an electronic control unit of the vehicle; generating a shared secret at the gateway and the electronic control unit, respectively; encrypting the session key with the shared secret at the gateway; receiving the encrypted session key through the in-vehicle bus at the electronic control unit; and decrypting the encrypted session key based on the shared secret generated at the electronic control unit (See Abstract)
Closest prior art in the record, Troia et al, US 2020/0005570 A1 teaches a system for a secure wireless lock-actuation exchange are described herein. After receiving a request to actuate a lock from a device, a controller can calculate a challenge counter and then perform verification iterations until an end condition is met—which is a failure of a verification iterations or the number of iterations reaches the challenge count. If the verification iterations reach the challenge count (e.g., there are no failed iterations), then the controller actuates the lock. Each iteration includes an exchange between the device and the controller that the device validates by signing a message with a private key shared by the device and the controller (See Abstract)
               However, Kelley et al , Alfred et al and  Troia et al references mentioned above taken singly or in combination with one another or other cited references does not anticipate nor fairly and reasonably teach a system/ method/ product comprising besides other limitations:   receiving an actual hash message authentication code (HMAC) from the at least one vehicle device via the vehicle communication network, where each of the at least one vehicle device determines the actual HMAC using a HMAC algorithm on an input and a key stored in the respective vehicle device; processing at the master an expected hash message authentication code (HMAC) for each of the at least one vehicle device using the HMAC algorithm on an input and a stored key associated with each of the at least one vehicle device, respectively; and  the input being determined for failing authentication if the actual HMAC does not match the expected HMAC;  and causing at least one vehicle operation to be inhibited upon failing authentication for a preset number of times while the vehicle device is connected to the vehicle communication network. 
                                                      Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 1
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494